Allowed Claims
1.	Claims 1-12 are allowed.  
Reasons for Allowance
2.	The following is examiner’s statement of reasons for allowance: the claimed invention is directed to:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	Independent claim 1 identifies the distinct features: “a first polarizing element(FIG. 4: 20) blocking a first phase portion(blocked portion of L1) of said display light source and allowing a second phase portion(unblocked portion of L1) of said display light source to penetrate; and a second polarizing element(FIG. 4: 40) blocking a second phase portion(L2) of said display light source”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2014/0183342 A1 to Shedletsky et al. and China Patent Pub. No. 108422934 A to Lin, either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim as explained in the 11/29/2021 office action.
Other Relevant Prior Art
3.      Other relevant prior art includes:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

China Patent Pub. No. 111366242 A to Chen discloses an ambient light detection apparatus (FIG. 1; p 6, last ¶) that includes a polarizer(70)(FIG. 1; p 7, ¶2) that prevents ambient light from being detected by a second display light sensor(200)(FIG. 1; p 7, ¶3) that is compared to ambient light detected by a first display light sensor(100)(FIG. 1; p 7, ¶4) to thereby determine the real value of the ambient light (p 7, ¶4).
Conclusion
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid prosecution delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 2692